                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION

       CIGNA HEALTH AND LIFE                        )
       INSURANCE COMPANY,                           )
                                                    )      Motion to Dismiss Defendant
                             Plaintiff,             )      HMC/CAH Consolidated, Inc.
                                                    )      without Prejudice and to Dismiss
                vs.                                 )      Remaining Defendants with
                                                    )      Prejudice
       HMC/CAH CONSOLIDATED, INC.,                  )
       et al.                                       )      Case No. 18-00183-CV-W-NKL
                                                    )


               MOTION TO DISMISS DEFENDANT HMC/CAH CONSOLIDATED,
                INC. WITHOUT PREJUDICE AND TO DISMISS REMAINING
                           DEFENDANTS WITH PREJUDICE

       Plaintiff Cigna Health and Life Insurance Company submits this Motion to Dismiss

pursuant to the Court’s January 22, 2019 Minute Entry [Dkt. 43] and states as follows:

       1.       Plaintiff moves to dismiss without prejudice defendant HMC/CAH Consolidated,

Inc.

       2.       Without impacting the parties' settlement Plaintiff moves to dismiss with

prejudice the remaining defendants: CAH Acquisition Company 6, LLC d/b/a I-70 Community

Hospital, CAH Acquisition Company #3, LLC d/b/a Horton Community Hospital, CAH

Acquisition Company #5 LLC d/b/a Hillsboro Community Hospital, CAH Acquisition Company

#2, LLC d/b/a Oswego Community Hospital, CAH Acquisition Company 12, LLC d/b/a Fairfax

Community Hospital, CAH Acquisition Company 16, LLC d/b/a Haskell County Community

Hospital, CAH Acquisition Company #4, Inc. d/b/a Drumright Regional Hospital, CAH

Acquisition Company 7, LLC d/b/a Prague Community Hospital, CAH Acquisition Company

11, LLC d/b/a Lauderdale Community Hospital, CAH Acquisition Company #1, LLC d/b/a

Washington County Hospital, and Rural Community Hospitals of America, LLC d/b/a RCHA.



            Case 4:18-cv-00183-NKL Document 44 Filed 01/28/19 Page 1 of 3
         3.       Plaintiff respectfully requests that this court retain jurisdiction to enforce the

settlement agreement and that Plaintiff be permitted to reopen the case, if necessary, for the entry

of the consent judgment agreed to by the parties.



Dated: January 28, 2019                                Respectfully submitted,

                                                       STINSON LEONARD STREET LLP

                                                       __/s/ Jere Sellers______________
                                                       Jere D. Sellers              MO# 44505
                                                       Jessica L. Pixler            MO# 68782
                                                       1201 Walnut Street, Ste. 2900
                                                       Kansas City, MO 64106
                                                       Tele: 816-691-3190
                                                       Fax: 816-412-8195
                                                       Email: jere.sellers@stinson.com
                                                       Email: jessica.pixler@stinson.com
                                                       COUNSEL FOR PLAINTIFF CIGNA
                                                       HEALTH AND LIFE INSURANCE
                                                       COMPANY




CORE/3505762.0002/150315564.2                     2


              Case 4:18-cv-00183-NKL Document 44 Filed 01/28/19 Page 2 of 3
                                 CERTIFICATE OF SERVICE

         I certify that the above was filed with the court utilizing the CM/ECF system on January

28, 2019, which sent notification to all registered attorneys of record.




                                                       /s/ Jere D. Sellers
                                                      Attorneys for Plaintiff
                                                      Cigna Health and Life Insurance Company




CORE/3505762.0002/150315564.2                     3


           Case 4:18-cv-00183-NKL Document 44 Filed 01/28/19 Page 3 of 3
